Citation Nr: 1545619	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  13-20 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for low back disability.

3.  Entitlement to a total evaluation due to individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

It is noted that the Veteran submitted a VA Form 21-22 in September 2014 in favor of Disabled American Veterans.  Her representative of record has been changed to reflect this change.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for right knee disability and an increased evaluation for low back disability. See Statement (December 2011); VA Form 21-0820 (January 2012).  Also, the Veteran has raised the issue of TDIU at her hearing on appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  See Transcript at 12.

In December 2011, the Veteran reported that:

The osteoarthritis thats [sic] in my right knee and lower back pain is due from the fact of falling off the back of a Humvee truck also along with dong physical exercise every day that caused ligaments and muscles around the joint to become weaker and stiffer.

VA examinations were conducted in February 2012 and April 2013.  The claims file was not available for review.  The diagnoses were lumbosacral strain and right knee patellofemoral syndrome, respectively.  At the April 2013 exam, the Veteran reported that the disorder had a gradual onset attributable to "repetitive overuse injuries from heavy PT and field exercises."  The medical reports are silent on the most likely etiology of the Veteran's right knee disorder.

In March 2015, the Veteran testified that her service-connected low back disorder had worsened since previously examined.  See Transcript at 3.  The Veterans Law Judge held the record for an additional 30 days so that the Veteran could submit additional evidence in support of the claims, to include nexus-type evidence in regard to the claim for service-connection for right knee disability.

Thereafter, the Veteran submitted additional supporting evidence from Larry Dillard, Physician's Assistant, which includes a nexus statement linking the Veteran's right knee disorder to his service-connected low back disability.

In view of the recent evidentiary submissions suggesting worsening of the Veteran's low back disability and suggesting an etiological link between her right knee and service-connected back, remand is necessary for new VA examinations and medical opinions.  VA's duty to assist includes providing a new VA examination where the evidence suggests that the condition has materially worsened since the last VA examination of record.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Also, a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue to the Veteran a letter on the evidence necessary to establish a claim for TDIU and take appropriate action to develop the claim for TDIU.

2.  All pertinent treatment records of Larry Dillard, PA-C, should be obtained and associated with the claims file.  All attempts to obtain these records should be associated with the claims file.

3.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected low back disability.  The claims file should be made available for review.  The examiner should conduct a comprehensive examination that includes range of motion tests, indicating the point at which pain begins; and 3 repetitions of motion and indicate whether there is any additional loss of motion, pain, incoordination, weakness, fatigue, and lack of endurance with repetitive motion.

4.  The Veteran should be scheduled for a VA examination by a physician to ascertain whether any right knee disability shown during the appeal is as likely as not (50 percent or greater probability) etiologically related to service, to include the Veteran's report of a fall off the back of a Humvee and overuse in service, or proximately due to or aggravated by service-connected low back disability.

Aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process as contrasted to temporary or intermittent flare-ups of symptomatology.

The pertinent evidence in the VA electronic claims file should be made available to the examiner.  The examination report must include a complete rationale for all opinions and conclusions reached.  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, the AOJ should also undertake any other development it determines to be warranted.

6.  The AOJ should then readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




